 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11     WILLIAM J. GRADFORD,                     1:18-cv-00710-DAD-GSA-PC
12                     Plaintiff,               ORDER RE PLAINTIFF’S NOTICE OF
                                                VOLUNTARY DISMISSAL UNDER
13                v.                            RULE 41
                                                (ECF No. 4.)
14     DEPUTY CHAN,
                                                ORDER DIRECTING CLERK TO CLOSE FILE
15                     Defendant.
16

17          William J. Gradford (“Plaintiff”) is a former prisoner proceeding pro se and in forma
18   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On May 11, 2018, Plaintiff
19   filed the Complaint commencing this action. (ECF No. 1.)
20          On May 9, 2019, Plaintiff filed a notice of voluntary dismissal of this case. (ECF No.
21   20.) Plaintiff has a right to voluntarily dismiss this case under Rule 41 of the Federal Rules of
22   Civil Procedure. In Wilson v. City of San Jose, the Ninth Circuit explained:
23                  Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily dismiss
            his action prior to service by the defendant of an answer or a motion for summary
24          judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (citing
            Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534 (9th Cir.
25          1987)). A plaintiff may dismiss his action so long as the plaintiff files a notice of
            dismissal prior to the defendant’s service of an answer or motion for summary
26          judgment. The dismissal is effective on filing and no court order is required. Id.
            The plaintiff may dismiss some or all of the defendants, or some or all of his
27          claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987 F.2d 608, 609-
            10 (9th Cir. 1993). The filing of a notice of voluntary dismissal with the court
28          automatically terminates the action as to the defendants who are the subjects of

                                                     1
 1          the notice. Concha, 62 F.2d at 1506. Unless otherwise stated, the dismissal is
            ordinarily without prejudice to the plaintiff's right to commence another action for
 2          the same cause against the same defendants. Id. (citing McKenzie v. Davenport-
            Harris Funeral Home, 834 F.2d 930, 934-35 (9th Cir. 1987)). Such a dismissal
 3          leaves the parties as though no action had been brought. Id.
 4   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). No defendant has filed an answer
 5   or motion for summary judgment in this case. Therefore, Plaintiff’s notice of dismissal is
 6   effective, and this case shall be closed.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1.      Plaintiff’s notice of dismissal is effective as of the date it was filed;
 9          2.      This case is DISMISSED in its entirety without prejudice; and
10          3.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the
11                  docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
12
     IT IS SO ORDERED.
13

14      Dated:     May 10, 2019                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
